DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims1-4, 6-7 and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakanishi (JP 2018053009).
Re claims 1, 2, and 6,  Nakanishi discloses surface-treated boron nitride particles that are dispersed in a matrix resin [17]. The boron nitride particles are treated with a silane coupling agent that includes aminopropyltriethoxysilane [25], i.e. surfactant.
In light of the overlap between the claimed composite material and that disclosed by Nakanishi, it would have been obvious to one of ordinary skill in the art to use a composite material that is both disclosed by Nakanishi and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Re claim 3, Nakanishi discloses the boron nitride particles are present in an amount of 20% by weight or more [63]. While there is no disclosure of the amount in volume% as claimed, given the broad range disclosed by Nakanishi, it is clear that the amount in weight % disclosed by Nakanishi would necessarily overlap the claimed amount in volume %, absent evidence to the contrary.
Re claim 4, Nakanishi discloses the matrix resin includes polyethylene and polyamide [62].
Re claim 7, Nakanishi discloses the use of a binder, i.e. additive [50].
Re claims 10-15, given that Nakanishi discloses composite material as presently claimed, it is clear that the composite material would necessarily inherently possess identical properties as claimed.

Claims 1-2, 4-5 and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muraguchi (JP 2013136222).

Re claims 1-2, Muraguchi discloses hard coat film comprising surfactant-treated metal oxide particles (A) and hydrophobic matrix component [20, 45]. The metal oxide particles include silica, zirconia, and titanium oxide [27], i.e. ceramic particles.
In light of the overlap between the claimed composite material and that disclosed by Muraguchi, it would have been obvious to one of ordinary skill in the art to use a composite material that is both disclosed by Muraguchi and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.  
Re claim 4, the matrix component includes polyamide, acrylic resins, and polyester [52].
Re claim 5, Muraguchi discloses that is the amount of surfactant is too small, the dispersibility and miscibility in the matrix-forming component, dispersion medium, and miscibility are too low, the anti-blocking properties may not be obtained, and the transparency may be lowered while if the amount of surfactant is to large, the amount of free surfactant increases, and the hardness, scratch resistance, etc. of the hard coat film may become insufficient [38]. Therefore, it would have been obvious to one of ordinary skill in the art to use amount of surfactant, including that presently claimed, in order to produce a hard coat with the desired anti-blocking, transparency, hardness, and scratch resistance.
Re claims 10-15, given that Muraguchi discloses composite material as presently claimed, it is clear that the composite material would necessarily inherently possess identical properties as claimed.

Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over For Muraguchi (JP 2013136222) in view of Iyo (US 2020/02700407) and Nakanishi (JP 2018053009).  
The combination is relied upon as set forth above.
There is no disclosure in Muraguchi of maleic anhydride grafted polypropylene wax. While Muraguchi discloses metal oxide particles surface treated with silane coupling such as N-phenyl-3-aminopropyltrimethoxysilane [44-47], there is no disclosure of aminopropyltriethoxysilane as claimed.

Iyo discloses hard coat layer comprising polyester and maleic anhydride modified polyolefin wax known under the tradename Licocene PP MA 7452 which is identical to the wax used in the present invention [1, 13, 27-28, 34]. The wax is used to achieve adhesiveness and low coefficient of friction without producing poor external appearance[11]. Although there is no disclosure in Ito regarding the amount of wax in volume %, given that Iyo discloses amount of wax of 3%, it is clear that the amount would overlap “about” 5 vol%, absent evidence to the contrary. 

In light of the above, it would have been obvious to one of ordinary skill in the art to use the maleic anhydride modified polyolefin wax of Iyo in Muraguchi in order to produce hard coat with adhesiveness and low coefficient of friction.

Nakanishi discloses surface treated ceramic particles which are treated with aminosilane such as N-phenyl-3-aminopropyltrimethoxysilane and 3-aminopropyltrimethoxysilane [25]. 
In light of the disclosure of the equivalence and interchangeability of N-phenyl-3-aminopropyltriethoxysilane with 3-aminopropyltrimethoxysilane as silane coupling agents to treat ceramic particles disclosed by Nakanishi, it would have been obvious to one of ordinary skill the art to use aminopropyltriethoxysilane to treat the metal oxide particles of Muraguchi and thereby arrive at the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Busbee US 20190039309 A1 teaches polymer matrix of polyurethane [43] (claims 1 and 4), and reinforcing particles of titanium dioxide particles incorporation of particles into the matrix (dispersed, ceramic) [50, 64]. Busbee teaches vol. percent [44 TiO2 , 54 – overlapping vol.%] (claims 3 and 9).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        

TAMRA L. DICUS
Primary Examiner
Art Unit 1787